John I. Purtle, Justice, concurring. I believe Ex Parte King, 141 Ark. 213, 217 S.W. 468 (1919) has been misunderstood over the years. I agree with that part of the King opinion which held that Act 215 of 1911 permissibly enlarged the jurisdiction of the county courts. The King opinion stated as follows: “[I]t was not the intention of the Legislature to create a separate and independent tribunal and vest it with certain functions and powers, but rather to place within the jurisdiction and power of the county court, in the manner provided in the act, the subject-matter of the disposition of minors, who, for purposes of the act, are considered wards of the state.” Although the King decision went on to state that the Arkansas Constitution vested jurisdiction of the subject matter in the county courts, it did not hold that such jurisdiction was exclusive. The specific question addressed in King was: “Was it within the power of the Legislature to confer upon the county court jurisdiction of the subject-matter contained in this act?” King at 219. Therefore, I think the opinion has been misread by those who have relied upon it over the last 60 years. Regardless of whether King is overruled, I would hold that the General Assembly has the authority to assign the subject of dependent-neglected juveniles to any existing court, including the county court. By this opinion I do not mean to suggest that the matter should not be addressed by the legislature or that the decision as to the tribunal best suited to exercise jurisdiction of this kind should not be given careful consideration.